                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 DANNY GUILBERT,Plaintiff,                      CV-18-72-GF-BMM

 -vs-                                           ORDER

 FRED LOYA INSURANCE
 AGENCY, INC., LOYA
 INSURANCE COMPANY, & DOES
 1-5,

 Defendants.

        The Court has been informed that this case has settled, Doc. 66,

Accordingly, IT IS HEREBY ORDERED that all deadlines in the case are

VACATED and all motions terminated. The parties shall file a stipulation for

dismissal and submit to the undersigned a proposed order of dismissal on or

before June 6, 2019, or show good cause for their failure to do so.


        DATED this 6th day of May, 2019.




                                        -1-
